NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

JOAN STURGILL,                                )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-5055
                                              )
LUTHER TIGER; JOSE LUCAS; MARIA               )
GARCIA MORALES, Individually and              )
d/b/a LUCAS TIKI; CANDIDA LUCAS               )
GARCIA; and HERMELINDO LUCAS,                 )
                                              )
              Appellees.                      )
                                              )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for Collier
County; James R. Shenko, Judge.

Alexander Brockmeyer of Boyle & Leonard,
P.A., Fort Myers; and Marcus Viles of Viles
& Beckman, Fort Myers, for Appellant.

Mark D. Tinker, Lissette Gonzalez, and
Scott A. Cole of Cole, Scott & Kissane,
P.A., Miami, for Appellee Luther Tiger.

No Appearance for Remaining Appellees.


PER CURIAM.


              Affirmed.


CASANUEVA, LaROSE, and SALARIO, JJ., Concur.